CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-QSB of EASTERN SERVICES HOLDINGS, INC. for the quarter ended September 30, 2007, I, Akhee Rahman, Chief Executive Officer and Chief Financial Officer of EASTERN SERVICES HOLDINGS, INC. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-QSB for the period endedSeptember 30, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ended September 30, 2007, fairly presents, in all material respects, the financial condition and results of operations of Grant Enterprises, Inc. Dated: October 30, 2007 EASTERN SERVICES HOLDINGS, INC. By: /s/Akhee Rahman Akhee Rahman Chief Executive Officer and Chief Financial Officer
